Citation Nr: 1115985	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for stomach disease to include peptic ulcer disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In August 2006, in June 2008, and in September 2009 the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The current stomach disease was not affirmatively shown to have been present in service; peptic ulcer disease was not manifest to a compensable degree within one year of separation from service; peptic disease was first documented after service beyond the one-year presumptive period for peptic ulcer disease as a chronic disease; the current stomach disease is unrelated to an injury or disease of service origin.  








CONCLUSION OF LAW

Stomach disease to include peptic ulcer disease was not incurred in or aggravated by service and service connection for stomach disease to include peptic ulcer disease may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in June 2002, in September 2006, and in October 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records.  

The Veteran was also afforded a VA examination in March 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case was sufficient, as the VA examiner considered the pertinent history, the Veteran's statements, and provided an explanation for the opinion expressed.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for peptic ulcer, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.




Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis 

The service treatment records show that in February 1977 the Veteran complained of stomach cramps.  The objective findings showed the abdomen was benign and the assessment was acute gastroenteritis.  The Veteran was prescribed Damitol and cleared for duty.  Hospital records in July 1977show the Veteran had abdominal cramps, which were associated with epididymitis.  Hospital records in October 1981 document left lower quadrant abdominal pain, which the examiner indicated was probably secondary to inguinal hernia.  The assessment was resolved prostatitis.  

The service treatment records in September 1982 show the Veteran had questionable viral gastrointestinal syndrome.  Subsequently that same month he was hospitalized for stomach problems.  His symptoms included abdominal pain, epigastric pain, and vomiting.  The records show possible partial obstruction and to rule out gastritis and pancreatitis.  There was a diagnosis of peptic ulcer disease, however, an upper gastrointestinal series that same month did not show peptic ulcer disease.  Instead, it showed that the esophagus was normal without a hernia or gastroesophageal reflux.  The fundus and the body of the stomach distended well without ulcer niche or evidence of neoplastic change.  The distal antrum and duodenal bulb revealed thickening of the mucosal folds with decreased distensibility.  There was no persistent collection of barium or ulcer niche demonstrated.  The duodenal C-loop and the remainder of the small bowl were normal.  The impression was that the changes may be seen with Crohn's disease or lymphoma as well as with hyperchlorhydria.  Endoscopic correlation was recommended.  

In October 1982, the Veteran complained of radiating lower abdominal pain.  The examiner indicated that there were chronic intermittent episodes of epididymitis and the assessment was recurrent inflammation.  In January 1984, the Veteran complained of pain in the lower abdomen.  

After service, peptic disease was first documented in November 2003, well beyond the one-year presumptive period following separation from service in 1984 for manifestation of peptic ulcer disease as a chronic disease under 38 U.S.C.A. §1137; 38 C.F.R. §§ 3.307, 3.309. 

The service treatment records do show that in February 1977 the Veteran had an assessment of acute gastroenteritis and he was hospitalized for stomach problems in September 1982 and complained of abdominal pain in January 1984.  

As stomach problems were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic stomach disease in service and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there were a few intermittent episodes of stomach problems over a period of nine years, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to any current stomach disability, first diagnosed after service, 38 C.F.R. § 3.303(d) applies.

In numerous statements the Veteran asserted that he has had stomach problems since service.  In a statement in November 2003, the Veteran's mother indicated that the Veteran had a stomach condition since service in Germany.  In August 2004, the Veteran testified that he had stomach problems since service, including acid reflux.  

Although the Veteran is competent to describe stomach symptoms and the Veteran's mother is competent to describe that which she has personally observed, neither the Veteran nor his mother as a lay person is competent to state that the current stomach disease was present in service.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).  





Although the Veteran is competent to describe stomach symptoms and the Veteran's mother is competent to describe that which she has personally observed, because it does not necessarily follow that there is a relationship between any current stomach disease first diagnosed after service and the continuity of symptomatology that the Veteran avers, and as stomach disease is not a condition under case law that has been found to be capable of lay observation, the determination as to the diagnosis or presence of stomach disease is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 





The presence or diagnosis of stomach disease to include peptic ulcer disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, and stomach disease is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of stomach disease to include peptic ulcer disease.

Where, as here, there is a question of the presence or a diagnosis of stomach disease, including peptic ulcer disease, not capable of lay observation by case law, and as stomach disease is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of the current stomach disease in service or since service, the Veteran's lay statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based either on continuity of symptomatology or on a disability first diagnosed after service.  

To the extent the Veteran has expressed an association between stomach disease and service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of stomach disease to include peptic ulcer disease based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between stomach disease and an injury, disease, or event in service. 


As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of stomach disease, the Board need not reach the question of whether or not the Veteran's statements are credible.  

After service, on VA examination in December 2002, the Veteran complained of stomach aches and occasional diarrhea.  The diagnosis was history of peptic ulcer disease with a normal examination.  VA records in March 2003 show an assessment of acid reflux and in November 2003 peptic disease.  In December 2003, an upper gastrointestinal series was negative, but the Veteran tested positive for H. pylori bacteria.    

On VA examination in August 2008, the Veteran reported that for the last 8 to 9 years he was taking TUMS and reflux medication.  He complained of occasional abdominal pain, nausea, and vomiting.  The examiner noted that in January 2007 the Veteran was treated for H. pylori bacteria and his esophagogastroduodenoscopy (EGD)in September 2007 was normal.  The diagnosis was history of heart burn with normal examination.  There was no radiological evidence of peptic ulcer.  

On VA examination in September 2010, the Veteran reported reflux symptoms since the 1980s and that shortly after separation he was treated for diffuse abdominal pain.  He indicated that his epigastric symptoms have increased over the past two years.  The diagnosis was esophageal reflux and the problems associated with the diagnosis was peptic ulcer.  After thoroughly reviewing the claims folder, the current medical literature and examining the Veteran, the examiner concluded that the current abdominal condition was less likely as not permanently aggravated or a result of any in-service event or disease that manifested in service and was at least as likely as not a result of post-service events or illnesses.  

The examiner found it noteworthy that the in-service medical records shows a hand written cover sheet indicating possible peptic ulcer disease, however the upper GI series did not show ulcer disease.  




The VA examiner further noted that a review of VA treatment records from August 2002 to December 2003 reported no gastrointestinal complaints until December 2002 and H. pylori was positive in December 2003.  

The VA examiner indicated that the major clinical associations with chronic H. pylori gastritis are peptic ulcer disease and, less commonly gastric cancer.  The VA examiner concluded that the in-service diagnosis of peptic ulcer disease was not consistent with accepted medical principles at the time of the diagnosis as the peptic ulcer was not shown on an upper gastrointestinal series.  The examiner concluded that the in-service clinical presentation was more consistent with other gastric dysfunction such as gastritis and the ulcer symptoms would less likely as not resolve in the 15 days between the admission and October 1982, when the Veteran reported a resolution of the symptoms, and at least as likely as not would not have continued longer.  The examiner was of the opinion that the H. pylori was less likely as not manifested during service or within one year after discharge and at least as likely as not was related to an intercurrent post-service cause.  

The VA examiner further concluded that the Veteran's in-service abdominal complaints were less likely as not a result of reflux and at least as likely as not a result of factors unrelated to reflux such as transient gastritis based on the history in the records and the pain that started in the lower abdomen and then the epigastrium.  The VA examiner concluded that there was no history of reflux symptoms in service.  

Lastly, the VA examiner concluded that based on a review of medical literature it was less likely as not that peptic ulcer disease was caused or aggravated gastroesophageal reflux disease and at least as likely as not that gastroesophageal reflux disease was related to loss of the pressure gradient at the lower esophageal sphincter and other factors that allow gastric contents to enter the esophagus.  





On the basis of the service treatment records, the current stomach disease to include peptic ulcer disease was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b). 

The competent medical evidence opposes rather than supports the claim.  This evidence is uncontroverted by other competent evidence and weighs against the claim based on the current stomach disease to include peptic ulcer disease not affirmatively shown to have been present during service under 38 C.F.R. § 3.303(a), continuity of symptomatology under 38 C.F.R. § 3.303(b), or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d).  

As the preponderance of the evidence is against the claim of service connection for a stomach disability to include peptic ulcer disease, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for stomach disease to include peptic ulcer disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


